I think the bill was subject to the respondent's demurrer, and therefore dissent from the holding of the majority. The bill, as last amended, negatives a foreclosure under the terms of the mortgage and avers the execution of a deed in lieu of a foreclosure; therefore, I do not see how some of the members of the court can hold that the complainant has a statutory right of redemption. The bill avers an oral agreement at the time of the execution of the deed to permit the complainant to redeem the property. A mortgagor and mortgagee can no doubt obviate a foreclosure by a deed and the mortgagor can preserve his right to redeem, either under the terms of the deed, or by an independent writing; but such an agreement must not rest in parol, as it is within the statute of frauds. Goree v. Clements, 94 Ala. 337, 10 So. 906; Peagler v. Stabler,91 Ala. 308, 9 So. 157. True, we have an equitable rule that, even in the absence of a written reservation of a right to redeem, if the deed is procured by fraud or oppression the court will upon timely application set the same aside to the extent of permitting the mortgagor to redeem the property; but the bill in the present case fails to make out such a case of fraud or oppression as would authorize a court of equity to annul the deed.